Citation Nr: 1515894	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  14-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran had Recognized Guerilla in the Army of the Philippines service from April 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2015, the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  The record was held open for an additional sixty days to allow the Veteran to submit additional evidence. A copy of the transcript has been reviewed and is associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, bilateral hearing loss was shown to have been productive of no more than a Level VI hearing impairment in the right ear and a Level VII in the left ear. 

2.  The Veteran's service-connected bilateral hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the service-connected bilateral hearing loss, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the April 2013 rating decision, the RO issued a letter in March 2013 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and VA's respective obligations with regard to obtaining evidence.  In the April 2013 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 30 percent disability rating from March 1, 2013.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and VA treatment records have been obtained and associated with the claims file.  The Veteran was also afforded a pertinent VA examination April 2013.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2013 VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 30 percent disability rating throughout the appeal period.  As will be detailed below, the Board finds that the 30 percent disability rating should not be disturbed; therefore, a staged rating is not warranted.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2014); Table VI; and Table VII (also DC 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2014).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks an initial disability rating in excess of 30 percent for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

In April 2013, the Veteran was afforded a VA audiological examination and the report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
70
75
75
73
LEFT
75
85
80
85
81

Average pure tone threshold was 73 decibels in the right ear and average pure tone threshold was 81 decibels in the left ear.  The VA examiner indicated that speech discrimination scores were not appropriate for the Veteran, due to the language difficulties, cognitive problems, etc., which made combined use of pure tone average and speech discrimination scores inappropriate.  

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he has difficulty hearing others during a conversation.  

Pursuant to 38 C.F.R. § 4.85(c), Table IV is inapplicable to determine the Veteran's hearing impairment.  Regulation 38 C.F.R. § 4.85(c), provides that Table IVA is for application where, as in the April 2013 VA examination report, the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under 38 C.F.R. § 4.86.  Therefore, Table IVA will be used to analyze the April 2013 VA examination audiogram results.  

Applying the results of the Veteran's April 2013 VA audiogram reveals no worse than a Level VI hearing acuity in the right ear and a Level VII in the left ear under 38 C.F.R. § 4.85, Table IVA.  Thus, pursuant to Table VII, a 30 percent disability rating is warranted for bilateral hearing loss based on the April 2013 VA examination.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the 30 percent disability rating assigned for the Veteran's service-connected bilateral hearing loss.

Additionally, the Board finds that the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's bilateral hearing loss.  As indicated above, the April 2013 VA examiner noted that the Veteran has difficulty hearing others during a conversation; this symptom is contemplated in the rating criteria above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 30 percent disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his bilateral hearing loss is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The April 2013 VA examination report reflects that the Veteran has difficulty hearing others during a conversation, but there is no suggestion that he is unable to work due to the hearing loss alone.   A clear preponderance of the evidence is against a finding that the severity of the hearing loss warrants a TDIU.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 30 percent for his bilateral hearing loss.  The claim is therefore denied.








ORDER

Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


